To compel township treasurer to pay over moneys in his hands raised for school purposes.
Granted February 27, 1883.
It was objected that the warrant did not specify a precise sum, *1457and as to a portion of the moneys in respondent’s hands it was alleged that suit had been commenced against respondent for its restitution, upon the ground of its wrongful and illegal collection, and that the suit is still pending. The application was dismissed as to the portion involved in the suit, but was granted as to the remainder.